Citation Nr: 1422576	
Decision Date: 05/19/14    Archive Date: 05/29/14

DOCKET NO.  08-21 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for an upper respiratory disability, to include allergic rhinitis and sinusitis.

3.  Entitlement to service connection for an ear condition. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Eli White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 2003 to June 2004 and October 2010 to November 2011. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

In February 2014, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at VA's Central Office in Washington, D.C.  A transcript of the hearing has been associated with the claims file. 

The issues of entitlement to a disability rating in excess of 10 percent for service-connected first-degree spondylolisthesis with degenerative disc disease, and entitlement to service connection for hyperlipidemia, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See February 2012 Veteran's Statement; see October 2007 VA Form 21-4138, Statement in Support of Claim.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



FINDING OF FACT

At her February 2014 Board Hearing, prior to the promulgation of a decision in the present appeal, the Veteran requested the withdrawal of the appeal of entitlement to service connection for an ear condition.  


CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to service connection for an ear condition have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing or on the record at a hearing, at any time before the Board promulgates a decision.  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  

At her February 2014 Board Hearing, the Veteran stated that she wished to withdraw her claim of entitlement to service connection for an ear disability.  As a result, no allegation of error of fact or law remains before the Board for consideration with regard to that issue, the Board does not have jurisdiction to review it, and the issue is dismissed.


ORDER

The appeal of entitlement to service connection for an ear condition is dismissed.


REMAND

The Board finds that remand is necessary in order to obtain outstanding private and service treatment records.  

In a February 2012 statement to VA, the Veteran noted that she was being treated by a private allergy doctor due to her sinus infection.  In addition, the Veteran's service treatment records associated with the claims file date from April 1976 to September 2004, and are absent of any medical records from her period of active duty service from October 2010 to November 2011, or from her reserve duty from September 2004 to the present.  As it appears that there are outstanding private and service treatment records that may contain information pertinent to the history of the Veteran's disability, those records should be obtained.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Remand is additionally necessary to provide the Veteran with new VA examinations.  In September 2011, the Board remanded the Veteran's claims of entitlement to service connection for headaches and for an upper respiratory disability, to include allergic rhinitis and sinusitis, in order to obtain a VA examination, which was completed in November 2011.  In the examination Disability Benefits Questionnaire, the examiner noted that the Veteran had never been diagnosed with chronic sinusitis, but that she was diagnosed with acute sinusitis in 2003.  In addition, in opining that the Veteran's headaches were related to her hypertension and not due to allergic rhinitis, the examiner stated that the Veteran's headaches subsided after treatment of acute sinusitis with no residuals.  In a February 2012 addendum opinion, the examiner specifically noted that the Veteran "stated that she had headaches, but that they were related to her hypertension and when hypertension was treated, her headaches went away."  

Review of the claims file reveals that the Veteran was diagnosed with chronic sinusitis in March 2005.  In addition, at her February 2014 Board Hearing, the Veteran testified that she first experienced headaches in 2003 during active service, and has had continuous headaches since that time.  She further stated her high blood pressure had its initial onset following active service in 2011.  Significantly, the Veteran testified that the severity of her headaches have been continuous from 2003 to the present and have stayed the same even after she began taking blood pressure medication.  A medical opinion based on inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 548, 461 (1993).  Accordingly, the Board finds that the November 2011 examination and February 2012 addendum opinion are substantially lacking in probative value, and thus on remand, the Veteran must be afforded adequate examinations to assess the nature and etiology of her headache and upper respiratory disabilities, to include allergic rhinitis and sinusitis.

Finally, in December 2013, the Veteran submitted additional evidence consisting of VA treatment records dating January 2013 to September 2013.  This evidence was received after certification of the appeal and issuance of the Supplemental Statement of the Case and without a waiver of consideration by the AOJ.  In addition, at her February 2014 Board Hearing, the Veteran specifically requested that her claims be remanded to the AOJ for initial consideration of the new evidence of record.  As the Veteran has expressly indicated that she did not wish to waive AOJ consideration of the new evidence, the Board cannot consider it without first remanding the case to the AOJ for initial review.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed Cir. 2003); 38 C.F.R. §§ 19.37, 20.1304 (2013). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding service treatment records from the Veteran's active and reserve service with the U.S. Army Reserve, to specifically include active service from October 2010 to November 2011 and reserve duty from September 2004 to the present, from all appropriate sources, including but not limited to the Veteran's unit, the National Personnel Records Center (NPRC), and the Records Management Center (RMC) or any other appropriate repository.  All efforts to obtain these records should be fully documented.  Any records obtained or negative responses should be associated with the claims file.  If no records are available, a Formal Finding of Unavailability of these records should be obtained, and the Veteran should be informed of such a finding.  

2.  Obtain and associate with the claims file any outstanding VA treatment records from September 2013 to the present.

3.  Contact the Veteran and ask that she provide completed release forms (VA Form 21-4142) authorizing VA to request copies of any treatment records from private medical providers who have treated her for headaches or an upper respiratory condition, to include allergic rhinitis and sinusitis, to specifically include Dr. V, as referenced in her February 2014 Board Hearing testimony.   

After the Veteran has signed the appropriate releases, those records not already associated with the claims file should be obtained and associated therewith.  All attempts to procure any outstanding treatment records should be documented in the claims file.  If the records identified by the Veteran cannot be obtained, a notation to that effect should be included in the claims file and the Veteran and her representative should be notified of unsuccessful efforts in this regard, in order to allow her the opportunity to obtain and submit those records for VA review. 

4.  After all efforts to obtain and associate any outstanding medical records have been completed, schedule the Veteran for a VA examination for her upper respiratory disability, to include allergic rhinitis and sinusitis.  The claims file, including a copy of this Remand, must be provided to the examiner for review.  The examiner should conduct an interview of the Veteran with respect to the history of her disability.  While review of the entire file is required, particular attention is invited to the following records:

(a)  A March 1982 Report of Medical History in which the Veteran responded "no" to the questions of if she currently had or had ever had sinusitis, hay fever, shortness of breath, or chronic cough;

(b)  A June 1997 Report of Medical History in which the Veteran responded "yes" to the questions of if she currently had or had ever had sinusitis, and hay fever, and responded "no" to having shortness of breath and chronic cough, and an examiner's notation of seasonal rhinitis, self-treated; 

(c)  A February 2004 service treatment record noting complaint of cough for one week and providing a diagnosis of allergic rhinitis; 

(d)  An April 2004 post-deployment questionnaire, in which the Veteran responded "yes" to the questions of whether she currently had or developed headaches, chronic cough, runny nose, fever, and redness of eyes with tearing at any time during her deployment; and

(e)  Private treatment records dating August 2004 to June 2005 noting diagnoses of allergic rhinitis, acute sinusitis, and chronic sinusitis. 

The examiner should provide an opinion as to whether the Veteran's pre-existing upper respiratory disability, to include allergic rhinitis or sinusitis, increased in severity as a result of her service, including deployment to Kuwait in 2003 - 2004 and deployment to Afghanistan in 2010 - 2011, and if so, whether such increase was beyond the natural progression of the disability. 

The examiner should provide a complete rationale for any opinions provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.  

5.  After all efforts to obtain and associate any outstanding medical records have been completed, schedule the Veteran for a VA examination to determine the nature and etiology of her current headache disability.  The claims file, including a copy of this Remand, must be provided to the examiner for review.  The examiner should conduct an interview of the Veteran with respect to the history of her headaches.  While review of the entire file is required, particular attention is invited to the following records:

(a)  A March 2002 Report of Medical History in which the Veteran responded "no" to the question of whether she currently or had ever experienced frequent or severe headache;

(b)  An April 2004 post-deployment questionnaire, in which the Veteran responded "yes" to the question of whether she currently had or developed headaches at any time during her deployment; and

(c)  An October 2004 private treatment record noting complaint of headache and sinus headaches.

The examiner is asked to provide opinion as to the following:

(a) whether it is at least as likely as not (a 50 percent or greater possibility) that the Veteran's headaches had onset during or are related to her active service

(b) whether it is at least as likely as not (a 50 percent or greater possibility) that the Veteran's headaches are caused her service-connected hypertension.  

(c) whether it is at least as likely as not (a 50 percent or greater possibility) that the Veteran's headaches are aggravated by her service-connected hypertension.  

The examiner must provide the underlying reasons for any conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  Aggravation means that there has been a permanent worsening of the headaches, beyond their natural progression. 

If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.  

6.  After ensuring that the requested actions are completed, readjudicate the claims on appeal.  If the benefits sought are not granted, provide the Veteran and her representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.  The record should then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


